Citation Nr: 1226557	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  12-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for retinal vein occlusion of the left eye.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1954 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, granting service connection for retinal vein occlusion of the left eye and assigning an initial disability evaluation of 20 percent.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right eye visual acuity has been 20/40 or better throughout the appeal period.  

2.  The Veteran's left eye visual acuity has been no worse than 20/200 since January 2009.  

3.  The Veteran's left eye disability is not manifested by visual field deficit or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for establishing an initial disability evaluation in excess of 20 percent for retinal vein occlusion of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 4.79 Diagnostic Codes 6000-80 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in May 2009 and January 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran's eye disability has been characterized as an intraocular hemorrhage, which is to be evaluated as visual impairment or based on incapacitating episodes, which ever yields the more favorable result.  In this regard, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2011).  

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. §§ 4.75, 4.76(b).  With visual acuity of 20/40 or better in one eye, as is the case here, the rating criteria provide for a 20 percent disability evaluation when the other eye has visual acuity of either 20/200 or 15/200.  The next higher 30 percent rating is assigned for visual acuity in the other eye of either 10/200, (20/400) or 5/200, (20/800) or no more than light perception in the other eye.  38 C.F.R. § 4.79.  

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Code 6080.  A higher disability evaluation of 30 percent is warranted for homonymous hemianopsia, bilateral loss of temporal half of visual field, bilateral loss of the inferior half of the visual field, concentric contraction of the visual field with a remaining field of 5 degrees in one eye or concentric contraction of the visual field with a remaining field of 31 to 45 degrees in both eyes.  Id.  

Facts and Analysis

The record reflects that the Veteran was originally granted service connection for retinal vein occlusion of the left eye in a July 2009 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 6009-6007, effective as of January 12, 2009.  A timely notice of disagreement was received from the Veteran in August 2009, and in a February 2012 Decision Review Officer Decision, the Veteran's disability evaluation was increased to 20 percent under Diagnostic Code 6007-6066, effective as of January 12, 2009.  The Veteran appealed this decision to the Board in March 2012.  

According to a January 2009 statement from a private physician with the initials J.P.M.  Dr. M noted that the Veteran had severe decreased vision in the left eye over the past three days.  It was noted that the Veteran's vision had improved somewhat to 20/800 in the left eye and that he was now 20/25 in the right eye.  The Veteran's condition was noted to be consistent with central retinal vein occlusion.  However, a January 2009 record from the Retina Specialists notes corrected visual acuity of the left eye to be 20/70 and 20/30 in the right eye.  Left eye visual acuity was 20/100 upon treatment in March 2009 and 20/25 in the right eye.  

The Veteran was subsequently afforded a VA examination for this condition in May 2009.  Best corrected visual acuity in the right eye was 20/20 for near vision and 20/25 for far vision.  Best corrected visual acuity in the left eye was 20/50 for near vision and 20/60 for far vision.  The Veteran was diagnosed with decreased visual acuity of the left eye most likely secondary to retinal vein occlusion.  

The record also contains a VA optometry consultation note dated December 2009.  It was noted that the Veteran was reporting a worsening in his left eye vision.  Corrected visual acuity of the left eye was found to be 20/150 and visual acuity of the right eye was found to be 20/25.  A July 2010 VA outpatient treatment record also notes that the Veteran had corrected left eye visual acuity at 20/100 and corrected right eye visual acuity at 20/30.  The Veteran was noted to be evaluated for Avastin injections in the left eye.  The Veteran reported having had a few injections by a private physician in the past that did help him regain some vision.  

The Veteran was treated by the Retina Specialty Institute in September 2010.  The Veteran reported that his visual acuity had not changed since he was last seen in 2009.  Corrected visual acuity of the left eye was found to be 20/100 at this time, while corrective visual acuity of the right eye was 20/25.  The Veteran was diagnosed with central retinal vein occlusion of the left eye, cystoids macular edema of the left eye and hypertensive retinopathy of both eyes.  An intravitreal injection of Avastin was given at this time.  A record from two weeks later notes corrected visual acuity of the left eye to 20/70.  

Finally, the Veteran was afforded a VA eye examination in January 2012.  It was noted that the Veteran had central retinal vein occlusion of the left eye resulting in decreased visual acuity.  Corrected distant visual acuity of the left eye was 20/200 and corrected distance visual acuity of the right eye was 20/40 or better.  Corrected near visual acuity of the left eye was 20/100 and corrected visual acuity of the right eye was 20/40 or better.  The examiner concluded that the Veteran did not have anatomical loss of either eye or vision limited to no more than light perception in either eye.  The Veteran also did not suffer from a visual field deficit in either eye.  Finally, it was noted that the Veteran did not have any incapacitating episodes attributable to any eye condition during the past 12 months.  The examiner concluded that the Veteran suffered from decreased visual acuity of the left eye most likely secondary to retinal vein occlusion.  This did not impact the Veteran's ability to work.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected left eye disability at any time during the pendency of this claim.  The record demonstrates that the Veteran does not suffer from a visual field deficit in either eye.  As such, a higher disability evaluation based on visual field deficit is not warranted.  38 C.F.R. § 4.79.  Likewise, the January 2012 VA examiner noted that the Veteran had not suffered from any incapacitating episodes requiring bed rest due to his left eye disability in the past 12 months.  The Veteran has not alleged suffering from incapacitating episodes as a result of this disability and the remaining evidence of record fails to reflect such episodes either.  As such, a higher disability evaluation based on incapacitating episodes is not warranted.  See id.

Finally, the preponderance of the evidence demonstrates that a higher disability evaluation based on impaired visual acuity is not warranted.  As already noted, the visual acuity in the Veteran's better eye has never been worse than 20/40, and although there was a brief occasion in early January 2009, when visual acuity in the left eye was 20/800, this is not evidence of a distinct period of worse symptomatology that would warrant a staged rating in excess of 20 percent.  A subsequent record dated later in January 2009, indicates that the Veteran's left eye visual acuity had already improved to 20/70.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thereafter, visual acuity in that eye was never worse than 20/200.  

The Board also recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his service-connected left eye disability.  However, the Veteran has not provided VA with any evidence, lay or otherwise, to demonstrate that he meets the rating criteria necessary for a higher disability evaluation.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board finds that a remand for consideration of total disability benefits based on individual unemployability is not warranted.  A TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At no time during the pendency of the appeal has the Veteran asserted that his service-connected left eye disability has rendered him unemployable.  The January 2012 VA examiner also opined that this disability did not result in occupational impairment.  Therefore, referral for consideration of TDIU is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 20 percent for retinal vein occlusion of the left eye must be denied.


ORDER

An initial disability evaluation in excess of 20 percent for retinal vein occlusion of the left eye is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals























a disability evaluation of 20 percent is warranted for visual acuity of 10/200 or better in one eye with visual acuity of 20/40 in the better eye.  A higher disability evaluation is not warranted unless there is evidence of visual acuity of 20/50 or less in the better eye.  See id.  The record does not reflect that the Veteran has been found to suffer from a visual acuity of 20/50 or worse at any time during the pendency of his claim.  As such, a higher disability evaluation based on impaired visual acuity is not warranted.  

The Board recognizes that a private record dated January 6, 2009, does note










Department of Veterans Affairs


